Citation Nr: 1758663	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical stenosis spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu




INTRODUCTION

The Veteran served on active duty from November 1971 to September 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claims was subsequently transferred to the RO in San Diego, California. 

The issue of entitlement to service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

An unappealed July 2006 rating decision denied service connection for a cervical spine disability, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of the claimed cervical spine disability.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 2006 rating decision denied service connection for a cervical spine disability.  The Veteran did not file a timely appeal and that rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In November 2007, the Veteran applied to reopen that claim.  An October 2008 rating decision found that there was no evidence relating a cervical spine disability to active service, and declined to reopen the claim for service connection. 

The new evidence submitted by the Veteran includes lay statements from the Veteran, statements and arguments from the Veteran's representative, general medical articles, and updated VA and private medical records.  Most significantly, the new evidence of record includes arguments and statements submitted in January 2014 by the Veteran's representative, noting medical articles which suggest that cervical stenosis may manifest with symptoms of shoulder pain, headaches, and even pain in the legs.  The representative argued that all those symptoms were noted on the Veteran's 1981 separation Report of Medical History, to include severe shoulder pain and headaches, and therefore, indicate a plausible connection between a current cervical spine disability and active service.  

The Board finds that, while that new evidence and argument is not dispositive of the claim, the evidence must be considered both new and material, as it was submitted after the most recent final denial, and tends to suggest a causal link between a cervical spine disability and active service. The Board finds that a comprehensive review of the evidence of record does not show that theory to entitlement set forth prior to the last denial in July 2006, or the article set forth by the representative.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim is reopened.  38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim of service connection for a cervical spine disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regard to the claim for service connection for a cervical spine disability, the Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any cervical spine disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's representative have set forth argument and general medical articles that cervical stenosis can manifest in shoulder pain and headaches.  Therefore, as there is evidence that the Veteran left service suffered from severe shoulder pain and headaches, the Board finds that such evidence is sufficient to overcome the low threshold of McLendon to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA examination for a cervical spine disability.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner is asked to provide opinions regarding the nature and etiology of the claimed cervical spine disability, to include a current diagnosis.  The examiner should opine for each disability found, whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability was incurred in service or are the result of any incident in service. The examiner should reconcile the opinion with previous opinions and the article and arguments set forth in the Veteran's representatives January 2014 letter.  The examiner should address the representative's argument that findings on the separation Report of Medical History represent initial manifestations of a cervical spine disability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability was caused by service-connected disabilities.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


